         Case 4:21-cv-00169-BRW Document 16 Filed 09/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DANIL V. SUDAKOV                                                         PLAINTIFF

VS.                                 4:21-CV-00169-BRW

KILOLO KIJAKAZI,
Acting Commissioner of Social Security                                   DEFENDANT


                                        JUDGMENT

       Based on the Order entered today, September 3, 2021, this case is dismissed with
prejudice.

       IT IS SO ORDERED this 3rd day of September, 2021.



                                                   BILLY ROY WILSON
                                              UNITED STATES DISTRICT JUDGE




                                              -1-
